

Shares Pledge Agreement


This Agreement was signed by both parties in Fuzhou, Fujian Province, P.R.C. on
July 25, 2008.


Pledger (hereinafter referred to as Party A) :
Zhao Min, A citizen of P.R.C.,
And the Identity Card Number: 350111196808040358
Zheng Minyan, A citizen of P.R.C.,
And the Identity Card Number: 350402801017202
Jiangle Jianlong Mineral Industry Co., Ltd.,
And the Business License Number: Qi He Ming Zong Fu Zi No.000264


Pledgee (hereinafter referred to as Party B) : 
Green Planet Bioengineering Co., Ltd.
Registered Address:
#666 of Mingdu Mansion, #126, Gong Ye Nan Road, Sanming City



Whereas:


1. Since the date when this agreement is signed, the members of Party A are the
only shareholders of Sanming Huajian Bio-Engineering Co., Ltd. (The “Sanming
Huajian”), and hold all of the equity of Sanming Huajian.


2. Party B is a wholly foreign-owned company established under the laws of
P.R.C., and registered at Administration of Industry and Commerce Bureau of
Sanming, with the legally valid business license number 350400400003046;


3. Sanming Huajian is an enterprise registered in Sanming City, Fujian Province,
and legally existing to date. The number of its business license is
350400100007408.


4. Sanming Huajian and Party B have signed the Entrusted Management Agreement
dated July 25, 2008 and Exclusive Option Agreement dated July 25, 2008. The
management of Sanming Huajian is entrusted to Party B. In order to protect the
interests of Party B, Party A agree to pledge 100% of the shares of Sanming
Huajian they owned to Party B.


5. Party B accepts the pledge of Sanming Huajian’s 100% shares by Party A.


Therefore, in accordance with applicable laws and regulations of the People’s
Republic of China, the Parties hereto reach the Agreement through friendly
negotiation in the principle of equality and mutual benefit and abide by.


 
 

--------------------------------------------------------------------------------

 
Article 1 Guaranteed Obligations


The shares are being pledged to guarantee all of the rights and interests Party
B is entitled to under all related agreements by and between both parties.


Article 2 Pledged Properties


The pledged properties are 100% of the shares of Sanming Huajian that are
currently held by Party A and the proceeds thereof.


Article 3 Scope of Guaranteed Obligations


The scope of the guaranteed obligations is all rights and interests Party B is
entitled to in accordance with all the agreements signed by and between both
parties.


Article 4 Pledge Procedure and Registration


Party A shall, within 10 days after the date of this Agreement, process the
registration procedures with Sanming Administration of Industry and Commerce
concerning the pledged shares.


Article 5 Transfer of Pledged Shares


Party A shall not transfer any of the pledged shares without the permission of
Party B during the term of this agreement.


Article 6 Effectiveness, Modification and Termination


6.1 This Agreement shall go into effect when it is signed by Party A and the
authorized representatives of the Parties with seals affixed;


6.2 Upon the effectiveness of this Agreement and unless otherwise agreed upon by
the parties hereto, neither party may modify or terminate this Agreement. Any
modification or termination shall be in writing after both parties’
consultations. The provisions of this Agreement remain binding on both parties
prior to any written agreement on modification or termination.


Article 7 Governing Law


The execution, validity, interpretation and performance of this Agreement and
the disputes resolution under this Agreement shall be governed by the laws of
P.R.C.


 
 

--------------------------------------------------------------------------------

 
Article 8 Liability for Breach of Agreement


Upon the effectiveness of this Agreement, the Parties hereto shall perform their
respective obligations under the Agreement. Any failure to perform the
obligations stipulated in the Agreement, in part or in whole, shall be deemed
breach of contract and the breaching party shall compensate the non-breaching
party for the loss incurred as a result of the breach.


Article 9 Settlement of Dispute


The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in accordance with its
rules. The arbitration shall take place in Beijing. The arbitration award shall
be final, conclusive and binding upon both parties.


Article 10 Severability
 
10.1 Any provision of this Agreement that is invalid or unenforceable due to the
laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.


10.2 In the event of the foregoing paragraph, the parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.



Article 11 Miscellaneous


11.1 The headings contained in this Agreement are for the convenience of
reference only and shall not in any other way affect the interpretation of the
provisions of this Agreement.


11.2 The Agreement shall be executed in six (6) copies, both in Chinese and
English. Everyone of Party A holds one Chinese and one English original, Party B
holds one Chinese and one English original, and the remaining shall be kept for
completing relevant procedures. Each copy shall have equal legal force. In the
event of any conflict between the two versions, the Chinese version shall
prevail.


11.3 In witness hereof, the Parties hereto have executed this Agreement on the
date described in the first page.


[No Text Below, Signature Page Only]
 
 

--------------------------------------------------------------------------------

 

[Signature Page]




Party A: ___________________(Signature) ____________________(Signature)
Zhao Min                                   Zheng Minyan
 
Jiangle Jianlong Mineral Industry Co., Ltd. (Seal)




 
Legal Representative (Signature):
 
Party B: Green Planet Bioengineering Co., Ltd. (Seal)






Authorized representative (signature):



